FILED
                                                                     AUGUST 3, 2021
                                                               In the Office of the Clerk of Court
                                                              WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

                                             )
In the Matter of the Personal Restraint of   )         No. 37529-3-III
                                             )
JACQUELINE A. WORTHAM,                       )
                                             )
                     Petitioner.             )         UNPUBLISHED OPINION

       STAAB, J. — In 2009, 18-year-old Jacqueline Wortham pleaded guilty to first

degree murder for killing her father. The court imposed a low-end standard-range

sentence of 22 years. In 2020, Ms. Wortham filed a personal restraint petition, seeking

resentencing under State v. Houston-Sconiers, 188 Wn.2d 1, 21, 391 P.3d 409 (2017).

       The State concedes that Ms. Wortham’s petition falls under an exception to the

one-year time bar because Houston-Sconiers is retroactively applicable. In re Pers.

Restraint of Ali, 196 Wn.2d 220, 233, 474 P.3d 507 (2020), cert. denied sub nom.

Washington v. Ali, 141 S. Ct. 1754 (2021). The State also concedes that Ms. Wortham

has demonstrated actual and substantial prejudice because the trial court did not

recognize its discretion to impose a sentence below the standard range. In re Pers.

Restraint of Domingo-Cornelio, 196 Wn.2d 255, 474 P.3d 524 (2020), cert. denied sub

nom. Washington v. Domingo-Cornelio, 141 S. Ct. 1753 (2021).
No. 37529-3-III
In re Pers. Restraint of Wortham


      Based on our own review of Ms. Wortham’s petition, and the State’s concessions,

we grant the personal restrain petition and remand to the Superior Court for resentencing.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                             _________________________________
                                                     Staab, J.

WE CONCUR:


_________________________________
      Fearing, J.


_________________________________
      Lawrence-Berrey, J.




                                            2